Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In 1997, a federal jury convicted Brenda Kay Ware of conspiracy to defraud the United States, in violation of 18 U.S.C. § 371; two counts of fraud by wire, radio, or television, in violation of 18 U.S.C. § 1343; and one count of making a false or fictitious statement, in violation of 18 U.S.C. § 1001. The district court sentenced her to ten months of imprisonment and a three-year term of supervised release. In February 2015, Ware wrote a letter to the district judge who imposed the sentence, asking that the court seal the record of her criminal conviction. The court construed the letter as either a motion to seal or a motion to expunge, and it denied relief.
Having reviewed the record, and having had the benefit of oral argument, we find no error. Accordingly, we affirm the district court’s denial of relief.

AFFIRMED.